Citation Nr: 0428460	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  99-12 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service-connection for dorsolumbar 
paravertebral myositis.

2.  Entitlement to service-connection for dysthymic disorder 
as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esquire


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active duty from August 1979 to October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Juan, the Commonwealth of Puerto Rico.  The RO denied the 
veteran's claim of entitlement to service-connection for 
dysthymic disorder, and determined that new and material 
evidence to reopen the claim of entitlement to service- 
connection for dorsolumbar paravertebral myositis had not 
been received.

The Board denied the veteran's claims in an April 2002 
decision.  The veteran appealed the Board's decision to the 
Court of Appeals for Veterans Claims (CAVC).  In January 2003 
the Appellee and Appellant submitted a Joint Motion To Vacate 
In Part And To Remand, And To Stay Proceedings.  The Court 
granted the motion in January 2003, ordering that the part of 
the Board's decision that denied (1) an application to reopen 
a claim for service connection for dorsolumbar paravertebral 
myositis; and (2) service connection for dysthymic disorder 
as secondary to a service connected disability is vacated, 
and the matters were remanded.

The Board remanded theses issues in October 2003.  The 
requested development has been accomplished and the issues 
have been returned to the Board for further appellate review.  




FINDINGS OF FACT

1.  There is competent medical evidence that the veteran's 
dorsolumbar paravertebral myositis was not at least as likely 
as not incurred in or aggravated during service.  

2.  The veteran is not service-connected for any 
disabilities.


CONCLUSIONS OF LAW

1.  Dorsolumbar paravertebral myositis was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003).

2.  The veteran's claim of entitlement to service-connection 
for dysthymic disorder as secondary to a service-connected 
disability lacks legal merit.  38 C.F.R. § 3.310 (2003); 
Sabonis v. Brown, 6 Vet. App. 426,430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

Service connection may be established for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2003).

A.  Dorsolumbar Paravertebral Myositis  

The appellant's service medical records show that she had a 
normal clinical evaluation upon pre-induction examination in 
April 1979.  The appellant's service medical records are 
devoid of any treatment, and/or findings suggestive of a back 
disorder.  Complaints of low back pain were never recorded 
while the appellant was in service.  Moreover, the appellant 
failed to indicate that she suffered any back problem at the 
time of her separation examination in September 1979.  

A VA hospital summary developed in April 1984 showed that the 
appellant was hospitalized for chronic cholecystitis- 
cholelithiasis and periodontitis.  No back complaints were 
registered.

VA treatment records developed between November 1984 and 
March 1985 were also obtained.  The 1985 rating board 
accepted these records as adequate for compensation and 
pension purposes.  On orthopedic examination in November 
1984, the appellant complained of low back pain, extending 
from the mid to low back.  Examination of the back revealed 
that she had mild to moderate dorsal and lumbar 
kyphoscoliosis.  The orthopedic diagnosis was dorso lumbar 
paravertebral myositis.  X-rays of the lower thoracic and 
lumbosacral spine taken in connection with the examination 
revealed minimal spondylitic changes with osteophyte 
formation on the anterior vertebral margins.  Neurologic 
examination in March 1985 was essentially negative and 
confirmed the diagnosis of lumbar myositis.  

VA treatment records developed between September 1993 and 
June 1994 show that the appellant has received physical 
therapy for a diagnosed osteoarthritis and chronic cervical, 
thoracic and lumbar pain.  The appellant also testified at a 
personal hearing in July 1993.  She stated that she injured 
her back due to strenuous exercise while on basic training.  
She expounded that on one occasion, she felt a sharp pain in 
the back area while bending forward.  The appellant also 
averred that she reported her back problems in service, and 
she does not know why it was not noted in her service medical 
records or on the Report of Medical History at the time of 
separation.  

The November 1994 VA outpatient treatment record provides the 
diagnostic impression of degenerative joint disease, 
spondylosis (symptomatic).  In May 1999 the diagnoses were 
chronic back pain spondylosis and chronic low back pain 
syndrome.  Physical examination in October 1999 revealed 
chronic low back pain.  The veteran received physical therapy 
from November 1999 to January 2000.  In January 2000 the 
physical examination revealed chronic low back pain.  These 
VA records refer to current and continued treatment and thus 
are cumulative.

A private physician, in September 1999, wrote that the 
veteran had been presenting back pain and discomfort since 
1979.  He indicated that the veteran reported that she had 
been having increasing back pain attributed to severe 
strenuous physical activity requested during active service 
(military) since 1979.  The private physician wrote that 
there had been persistent problems with her back causing her 
pain discomfort and limitation in physical activity.  The 
Board is not bound to accept medical opinions, which are 
based on a history supplied by the veteran where that history 
is unsupported or based on inaccurate factual premises.  See 
Black v. Brown 5 Vet. App. 177 (1993); Swann v. Brown 5 Vet. 
App. 299 (1993); Reonal v. Brown 5 Vet. App. 458 (1993); 
Guimond v. Brown, 6 Vet. App. 69 (1993); see also Owens v. 
Brown, 7 Vet. App. 429 (1995).  

After examination of the veteran and careful review of the 
veteran's claims file the February 2004 VA examiner opined 
that the veteran's dorsolumbar paravertebral myositis was not 
at least as likely as not incurred in or aggravated during 
service.  The VA examiner indicated that there was no 
evidence of treatment for a back disorder for several years 
after service.  The veteran's degenerative joint disease of 
the lumbar spine shown by x-rays in 1984 is due to the 
natural progress of aging.  

There is competent medical evidence of record that the 
veteran's dorsolumbar paravertebral myositis was not linked 
to active duty service.  The February 2004 VA examiner opined 
that the veteran's dorsolumbar paravertebral myositis was not 
at least as likely as not incurred in or aggravated during 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  
See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Absent 
evidence of a relationship between the current low back 
disability and an injury or disease incurred in service in 
this case, service-connection for dorsolumbar paravertebral 
myositis is not warranted.

The competent evidence in this case does not provide a basis 
for favorable action on the veteran's claim.  The 
preponderance of the evidence is against the claim for 
entitlement to service connection for dorsolumbar 
paravertebral myositis, and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  

B.  Dysthymic Disorder As Secondary To A Service-Connected 
Disability

The veteran does not allege, and the evidence does not 
otherwise suggest, that her dysthymic disorder was directly 
incurred in or aggravated during service or manifest within 
one year of separation from service.  Consequently, the Board 
need not discuss the granting of service connection on a 
direct basis or presumptively under 38 C.F.R. §§ 3.307, 3.309 
as a chronic disease.  See 38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).  
Rather, in this particular appeal, the veteran claims 
entitlement to service-connection for dysthymic disorder as 
secondary to a service-connected disability.  She has 
presented no alternative contentions concerning her dysthymic 
disorder.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  See also Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir 
1997); Hardin v. Brown, 11 Vet. App. 74, 77 (1998).  

The January 2004 VA examiner opined that the veteran's 
dysthymic disorder was precipitated by the physical 
limitation and chronic pain produced by her low back 
condition and therefore is etiologically related to the 
dorsolumbar paravertebral myositis.  

While Title 38 C.F.R. § 3.310(a) provides that disability, 
which is proximately due to, or the result of a service-
connected disease or injury shall be service connected, the 
record shows that the veteran has no service-connected 
disabilities.  As indicated above, service connection for 
dorsolumbar paravertebral myositis is not warranted.  

Because the veteran's claim of service-connection for 
dorsolumbar paravertebral myositis , was denied there is no 
basis upon which to grant service-connection for dysthymic 
disorder on a secondary basis.  Because the law, and not the 
facts, is dispositive of the issue, the veteran has failed to 
state a claim upon which relief may be granted, and, as a 
matter of law, the claim must be denied.  Sabonis v. Brown, 6 
Vet. App. 426,430 (1994).  

II.  VCAA 

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate the claims by means of the discussion in the 
September 2001 and January 2004 RO letters.  Specifically, in 
the January 2004 RO letter the RO informed the appellant of 
the following: 1.) The status of his claims; 2.) How the 
appellant could help the VA; 3.) A list of the evidence 
received by the RO; 4.) What evidence VA is responsible for 
obtaining; 5.) What evidence the VA would attempt to obtain 
on the appellant's behalf; 6.) How the appellant could help 
the VA; 7.) What the evidence must show; and 7.) How the VA 
would obtain evidence for the appellant's claims.  Therefore, 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board observes that VA's Office of General Counsel has 
determined that the fourth element of the notice requirement 
as proposed in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
is dictum and not binding on VA.  That is, General Counsel 
has opined that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) do not require VA to send additional notice in 
order to request that a claimant provide any evidence in his 
possession pertaining to the claim, and do not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
04 (February 24, 2004).  This opinion is binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 
(2003).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded VA 
medical examinations in April 1985, January 2004 and February 
2004.  In addition, the RO obtained the veteran's service 
medical records and post service private and VA medical 
records.  There is no indication that additional relevant 
medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  


ORDER

Service-connection for dorsolumbar paravertebral myositis is 
denied.  

Service-connection for dysthymic disorder as secondary to a 
service-connected disability is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



